CONCURRING OPINION BY
COLVILLE, J.:
¶ 11 concur in the result reached by the Majority Opinion. More specifically, I agree the trial court considered the bond between Father and the Children and that DHS presented sufficient circumstantial evidence to support a conclusion that Father and the Children do not have a significant bond. I note, however, that Father did not have a duty to demonstrate the existence of a bond with the Children. Compare Majority Opinion at 783-84 (“The mere fact that Father participated in supervised visits with his children at McDonald’s restaurant every other week for some time period does not demonstrate the existence of a bond ....”) with In re J.A.S., 820 A.2d 774, 782 (Pa.Super.2003) (“We find CYF satisfied its burden of proving by clear and convincing evidence that ... the needs and welfare of the child are best served by termination.”).